DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-3 and 5-12, drawn to a cooking rack system, classified in A47J27/024.
II. Claims 4 and 12, drawn to a cooking rack system, classified in A23L5/13.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related cooking systems. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function or effect.  That is, the invention Group I requires the use of connecting elements to allow for the entry of heated liquid into one hollow member and receiving liquid from the other hollow member, which is not required in Group II.  Similarly, Group II requires connecting elements to allow heated liquid to enter into one or more hollow members such that the liquid flows from the hollow members and into a container of sink drain, which is not required in Group I. To put it another way, Group I requires circulating heated liquid between first and second hollow members whereas Group II requires directing heated liquid into a hollow member to flow into the container or drain.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a)    the inventions have acquired a separate status in the art in view of their different classification;
(b)    the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c)    the inventions require a different field of search (for
example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d)    the prior art applicable to one invention would not likely be applicable to another invention; and/or
(e)    the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Clark Puntigam on 10/05/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-3 and 5-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 4 and 13 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Fig. 28 shows element 191 which is not mentioned in the specification.  Furthermore, paragraph 0074 discloses that, with respect to Figure 28, element 190 is a coffee maker and is coupled to a hot water output tube and a cold water return tube.  Element 191 is believed to refer to the hot water output tube.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “magnetic bases 135 and 136” and “temperature sensor 138”-para. 0067.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Paragraph 0074 refers to element 190 as both a coffeemaker and a hot water output tube while Figure 28 refers to element 190 as a coffeemaker and element 191 as a tube.  
Paragraph 0067 refers to Fig. 17 as including assembly 133, however, Figure 25 is shown as including such structure.
Paragraph 0067 refers to element 135 as both a water distribution line and a magnetic base.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "connecting elements” in claims 1 and 3, “liquid heating and circulating system” in claim 2, and “remote devices” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitation “connecting elements” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “elements” coupled with functional language “…to direct entry of heated liquid into one hollow member and receiving liquid from the other hollow member” (claims 1 and 3) without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  Term “connecting” conveys only function and not any known structure for performing the claimed functions.
Claim limitation “liquid heating and circulating system” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “system” coupled with functional language “…for heating liquid and moving heated liquid into the one hollow member and receiving liquid from the other hollow member…” (claim 2) without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  Term “liquid heating and circulating” conveys only function and not any known structure for performing the claimed functions.
Claim limitation “remote devices” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “devices” coupled with functional language “…for setting or maintaining the temperature of the liquid…” (claim 9) without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  Term “remote” conveys relative placement and not any known structure for performing the claimed functions.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-3 and 5-12 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
With respect to “connecting elements”-Figure 26 depicts cooking rack 157 connected to heating unit 155 via water circulation tubes 156. Figure 28 depicts a coffeemaker 190 connected to a rack via tubes 191, 192. Figure 29 depicts a cooking rack 159 having water tubes 167, 168 connected to spaced hollow tubes 163, 164 with openings 165 spaced along the lengths thereof. Here, the hollow tubes with openings spaced along the lengths thereof is considered to correspond to the claimed spaced hollow members with openings therealong.  Therefore, the “connecting elements” are considered to correspond to the water/circulation tubes connected to the spaced hollow members.
With respect to the “liquid heating and circulating system”-Figure 25 discloses integrated heater and control assembly 133, having a plug 134 that is connected to a source of power, connected to water lines 134, 135. Figure 26 and paragraph 0070 discloses a heating unit 155 “where the water is circulated through tubes 156 which are part of a cooking rack 157.” Figure 28 discloses a coffeemaker 190 having water tubes 191, 192 connected between the coffeemaker and the rack. Figure 19 depicts an example portable heating unit in which water is pumped through an inlet line 145 and through or by a heating element 147 and then returns-para. 0068. 
With respect to “remote devices”-Figure 3 and paragraph 0050 discloses wireless remote unit 24 and smart phone 26.  Paragraph 0050 discloses that “Smart phones, tablets, pads or computers can be used with various wireless techniques, such as a Bluetooth range WiFi or information can be sent to the internet for monitoring as well, including wired connections or cellular data.”
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-3 and 5-12 are rejected under 35 U.S.C § 112(b), or for pre-AIA  applications (second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant(s) regard as the invention.  Specifically, the claims recite limitations that are vague, indefinite, and/or confusing.
	Claims 1-3 each recite a cooking rack have “spaced hollow members” and directing liquid “into one hollow member and receiving liquid from the other hollow member” which renders the claim indefinite as it is unclear what is meant by “the other hollow member.”  That is “the other hollow member” lacks proper antecedent basis and it is unclear if “the other hollow member” refers to one of the “hollow members.”  The examiner recommends amending the claim language to recite “into a first hollow member of the hollow members and receiving liquid from a second hollow member of the hollow members.”
	Claim 2 recites “a liquid heating and circulating system for heating liquid and moving heated liquid into the one hollow member and receiving liquid from the other hollow member” which renders the claim indefinite as claim 1, from which claim 2 depends, recites “from a liquid heating and circulating system.” It is unclear if the “liquid heating and circulating system” is intended to refer to the same recited in claim 1.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-3, 5-6, 8 and 11 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Tippman et al. (U.S. Patent 5421246).
Regarding claim 1, Tippman teaches a cooking rack system (1:5-10; “a rack of vertically, spaced-apart supports for pans holding the food products and through and between which supports a heated or cooled transfer fluid can be circulated.”) (Figures 1-3; rack 10) (2:36-39; “numeral 10 refers generally to the rack used in the enclosure of the present invention for chilling, warming and cooking of food products by conduction in a display environment.”), comprising:
a cooking rack (Fig. 1; 10) adapted for placement in a container (Figures 4-6 and 3:22-26; “an enclosure 44 employing the rack 10 for displaying food products on pans (not shown) while at the same time maintaining the food products in a closed thermal environment whether they are being warmed or cooked.”) [Here, rack 10 of Tippman is disclosed as being adapted for placement in container 44] or kitchen sink having liquid therein [the container is not recited as a structural limitation and is, instead, recited as a functional limitation.  The cooking rack of Tippman is disclosed as being placed in enclosure 44.  The container having liquid therein does not impart a structural change to the cooking rack.  Here, the cooking rack of Tippman is structurally capable of being placed in a container having liquid therein] for supporting food (3:38-42; “Heated transfer fluid can be supplied to the rack 10 within the enclosure 44 from an external source (not shown) to warm or cook food products placed thereon”) or a container with food, for cooking the food in the liquid [“for cooking the food in the liquid” is considered the intended use of the cooking rack adapted to be placed in a container having liquid therein.  As detailed above, the cooking rack of Tippman is capable of being placed in a container having liquid in which food is cooked in the liquid as such limitation does not impart a structural limitation to the cooking rack.], 

    PNG
    media_image1.png
    431
    374
    media_image1.png
    Greyscale

Figure 3 of Tippman

wherein the cooking rack (Figure 1; rack 10) has spaced hollow members (conduits 20 consisting of “a hollow, tubular body portion preferably made of metal or molded plastic and having a fluid transfer passageway 24.” 2:54-59) with openings therealong (3:4-9; “Engagement of the end 26 of each conduit 20 with a respective outer surface of plenums 16, 18 causes the O-ring seal 32 to compress thereby ensuring a watertight seal between the plenums 16, 18 and the conduits 20 for a transfer fluid circulated through the plenums 16, 18, tubular members 14 and conduits 20.”) [Here, hollow members 20 have openings where tubes 14 connect in order for supplied liquid to flow therethrough] and spaced support members (“spaced-apart tubular members 14”) extending between the spaced hollow members (20) along the lengths of the hollow members (20) for support of the food or the container with food during cooking of the food (2:42-52; “…a plurality of spaced-apart tubular members 14, each tubular member having one end thereof connected in sealed, fluid transfer relationship with a first plenum 16 and the other end thereof connected in sealed, fluid transfer relationship to a second plenum 18. The plenums 16, 18 and tubular members 14 serve to provide a planer support surface on which a pan (not shown) containing food products can be cooled, warmed or cooked by conductive thermal transfer of heat or cold between the support surface thus created and the pan.”); and 
connecting elements (inlet 36 and outlet 40) from a liquid heating and circulating system (3:38-49; “Heated transfer fluid can be supplied to the rack 10 within the enclosure 44 from an external source (not shown) to warm or cook food products placed thereon or it can be provided by self-contained unit 60 mounted on top of the enclosure 44 and secured to tubular members 50 and corner cover members 54. The unit 60 comprises generally a reservoir 62 for holding a quantity of transfer fluid, normally water or a mixture of water and glycol. The transfer fluid is heated by means of a resistance element 64 to either a warming temperature or a temperature for cooking the food products by conduction…”) [Here, connecting elements 36 and 40 for circulating the heat transfer fluid are necessarily fluidically coupled to heating and circulating unit 60] to the hollow members (20) to direct entry of heated liquid (as detailed above and in 3:50-54.  After heating the water it is circulated through rack 10 by means of a pump) into one hollow member (20 having inlet 36) and receiving liquid from the other hollow member (20 having outlet 40) (as detailed above and in 3:50-54.  After heating the water it is circulated through rack 10 by means of a pump. The water is returned from rack 10 by way of outlet pipe 72).  
Regarding claim 2, Tippman, as applied in claim 1, teaches each claimed limitation and further teaches a liquid heating and circulating system (unit 60 including pump 66 and resistance heating element 64) for heating liquid and moving heated liquid into the one hollow member (20 having inlet 36) and receiving liquid from the other hollow member for subsequent heating thereof (20 having outlet 40) [See also claim 1 above].  
Regarding claim 3, Tippman teaches a cooking rack system (1:5-10; “a rack of vertically, spaced-apart supports for pans holding the food products and through and between which supports a heated or cooled transfer fluid can be circulated.”) (Figures 1-3; rack 10) (2:36-39; “numeral 10 refers generally to the rack used in the enclosure of the present invention for chilling, warming and cooking of food products by conduction in a display environment.”), comprising:
a cooking rack (Fig. 1; 10) adapted for placement in a container (Figures 4-6 and 3:22-26; “an enclosure 44 employing the rack 10 for displaying food products on pans (not shown) while at the same time maintaining the food products in a closed thermal environment whether they are being warmed or cooked.”) [Here, rack 10 of Tippman is disclosed as being adapted for placement in container 44] or kitchen sink having liquid therein [the container is not recited as a structural limitation and is, instead, recited as a functional limitation.  The cooking rack of Tippman is disclosed as being placed in enclosure 44.  The container having liquid therein does not impart a structural change to the cooking rack.  Here, the cooking rack of Tippman is structurally capable of being placed in a container having liquid therein] for supporting food (3:38-42; “Heated transfer fluid can be supplied to the rack 10 within the enclosure 44 from an external source (not shown) to warm or cook food products placed thereon”) or a container with food, for cooking the food in the liquid in the container or kitchen sink [“for cooking the food in the liquid” is considered the intended use of the cooking rack adapted to be placed in a container having liquid therein.  As detailed above, the cooking rack of Tippman is capable of being placed in a container having liquid in which food is cooked in the liquid as such limitation does not impart a structural limitation to the cooking rack.], 

    PNG
    media_image1.png
    431
    374
    media_image1.png
    Greyscale

Figure 3 of Tippman

wherein the cooking rack (Figure 1; rack 10) has spaced hollow members (conduits 20 consisting of “a hollow, tubular body portion preferably made of metal or molded plastic and having a fluid transfer passageway 24.” 2:54-59) with openings therealong (3:4-9; “Engagement of the end 26 of each conduit 20 with a respective outer surface of plenums 16, 18 causes the O-ring seal 32 to compress thereby ensuring a watertight seal between the plenums 16, 18 and the conduits 20 for a transfer fluid circulated through the plenums 16, 18, tubular members 14 and conduits 20.”) [Here, hollow members 20 have openings where tubes 14 connect in order for supplied liquid to flow therethrough] and spaced support members (“spaced-apart tubular members 14”) extending between the spaced hollow members (20) along the lengths of the hollow members (20) for support of the food or the container with food during cooking thereof (2:42-52; “…a plurality of spaced-apart tubular members 14, each tubular member having one end thereof connected in sealed, fluid transfer relationship with a first plenum 16 and the other end thereof connected in sealed, fluid transfer relationship to a second plenum 18. The plenums 16, 18 and tubular members 14 serve to provide a planer support surface on which a pan (not shown) containing food products can be cooled, warmed or cooked by conductive thermal transfer of heat or cold between the support surface thus created and the pan.”); 
a liquid heating and circulating system (unit 60 including pump 66 and resistance heater 64) and 
connecting elements (inlet 36 and outlet 40) connecting the liquid heating and circulating system (3:38-49; “Heated transfer fluid can be supplied to the rack 10 within the enclosure 44 from an external source (not shown) to warm or cook food products placed thereon or it can be provided by self-contained unit 60 mounted on top of the enclosure 44 and secured to tubular members 50 and corner cover members 54. The unit 60 comprises generally a reservoir 62 for holding a quantity of transfer fluid, normally water or a mixture of water and glycol. The transfer fluid is heated by means of a resistance element 64 to either a warming temperature or a temperature for cooking the food products by conduction…”) [Here, connecting elements 36 and 40 for circulating the heat transfer fluid are necessarily fluidically coupled to heating and circulating unit 60] to the hollow members (20) directing entry of heated liquid (as detailed above and in 3:50-54.  After heating the water it is circulated through rack 10 by means of a pump) into one hollow member (20 having inlet 36) and receiving liquid from the other hollow member (20 having outlet 40) (as detailed above and in 3:50-54.  After heating the water it is circulated through rack 10 by means of a pump. The water is returned from rack 10 by way of outlet pipe 72) for subsequent heating thereof (Figure 6 depicts heating and circulating system 60 where piping 74 is a return pipe leading back to reservoir 62.  It is implied that the returned water can be reheated).  
Regarding claim 5, Tippmann, as applied to claim 3, teaches each claimed limitation and further teaches wherein the liquid heating and circulating system (60) includes a pump (pump 66).
Regarding claim 6, Tippmann, as applied to claim 3, teaches each claimed limitation and further teaches wherein the liquid heating and circulating system includes a kitchen appliance (Fig. 4 and 3:22-26; “an enclosure 44 employing the rack 10 for displaying food products on pans (not shown) while at the same time maintaining the food products in a closed thermal environment whether they are being warmed or cooked.”) (4:44-50; “The unit 60 comprises generally a reservoir 62 for holding a quantity of transfer fluid, normally water or a mixture of water and glycol. The transfer fluid is heated by means of a resistance element 64 to either a warming temperature or a temperature for cooking the food products by conduction…”) [here, the unit 60 comprising a reservoir 62 for holding water and a resistance heating element 64 for heating the water to cooking food products within enclosure 44 defines, at least partially, a kitchen appliance.].  
Regarding claim 8, Tippmann, as applied to claim 3, teaches each claimed limitation and further teaches wherein the cooking rack (10) is attached to the container (enclosure 44) (4:22-38; “an enclosure 44 employing the rack 10 for displaying food products on pans (not shown) while at the same time maintaining the food products in a closed thermal environment whether they are being warmed or cooked. The enclosure 44 comprises essentially a rack 10, the conduits 20 of which are enclosed by L-shaped corner members 46, 48. The longitudinal edges of each corner member 46, 48 abut to form a rectangular-shaped tubular member 50 for enclosing the vertically extending conduits 20. Panels 52 of glass, plastic, or other transparent material are positioned between tubular members 50 and maintained adjacent thereto by L-shaped corner cover members 54. A closure member 56 is provided having a central portion 58 also of glass, plastic or other transparent material to permit access to the interior of the enclosure 44”) or kitchen sink.  
 Regarding claim 11, Tippmann, as applied to claim 3, teaches each claimed limitation and further teaches wherein the connecting elements (36, 40) are attachable to the container (elements 36, 40 are indirectly attachable to the enclosure 44 as elements 36, 40 receive and return heated water from unit 60.  See citations above in claim 3) or kitchen sink.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tippman et al. (U.S. Patent 5421246) in view of Skala (U.S. Patent 3888303).
 Regarding claim 7, Tippmann, as applied to claim 6, teaches each claimed limitation except for wherein the kitchen appliance is a coffee maker.  
	Skala teaches a combination kitchen appliance which relies on thermal exchange fluid between the individual appliances (Abstract and 1:1-10) (See also 2:21-27; “Another important object of the invention is to provide such an improved system which utilizes a domestic appliance having a central source of temperature controlled thermal energy used in conjunction with a plurality of houseware units, through which said thermal energy is transferred to contained fluid or other substances.” 2:36-45; “Yet still another important object of the present invention is an improved system which utilizes an appliance for raising or lowering the temperature of a stored thermal exchange fluid to, in turn, control the temperature of a thermal fluid which is quickly delivered to chambers of houseware units by coupling means which open the path for the thermal fluid and which close the path when the appliance is disengaged, so that food materials placed within the appliances can be quickly heated or chilled.”) (Fig. 1 shows a kitchen appliance including: a oven/range top 102; an icemaker, refrigerator, water cooler 74; and a beverage maker 38 for making coffee, tea, soup, etc..  See 3:64 to 4:2, 4:20-24, and 4:50-58) (Figure 1 shows oven 102 and coffeemaker 38 operatively coupled to hot reservoir 30 via exchange lines 104 and 40, respectively) for the kitchen appliance to be a coffee maker (38) [Here, Skala teaches lines 104 having a portion 106 immersed in reservoir 30 in order for heated fluid to heat surface 103. 4:67-5-14.  Similarly, Skala also teaches, 3:65-4:2, lines 40 having a portion 46 immersed in reservoir 30 for providing heated liquid to produce coffee.  In this manner, the reservoir 30 provides heated liquid to both the oven 102 and coffeemaker 38 in order for the oven to cook food and for the coffeemaker to produce coffee.]
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Tippmann with Skala, by adding to adding to the appliance of Tippmann, with the coffeemaker of Skala, in order to provide a combination appliance in which produced heated liquid is used for heating/cooking food and is also used for producing coffee (See also 2:21-27; “Another important object of the invention is to provide such an improved system which utilizes a domestic appliance having a central source of temperature controlled thermal energy used in conjunction with a plurality of houseware units, through which said thermal energy is transferred to contained fluid or other substances.” 2:36-45; “Yet still another important object of the present invention is an improved system which utilizes an appliance for raising or lowering the temperature of a stored thermal exchange fluid to, in turn, control the temperature of a thermal fluid which is quickly delivered to chambers of houseware units by coupling means which open the path for the thermal fluid and which close the path when the appliance is disengaged, so that food materials placed within the appliances can be quickly heated or chilled.”). Furthermore, providing an additional fluid path so that heated liquid is used to heat/cook food and to produce coffee would allow a reduction in separate kitchen appliances by combining appliances into one appliance.
Claim 9-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tippman et al. (U.S. Patent 5421246) in view of Salerno (U.S. Patent 7376485).
 Regarding claim 9-10, Tippmann, as applied to claim 3, teaches each claimed limitation including a controller for setting or maintaining the temperature of the liquid in the container (Fig. 4 and 3:57-61; “An electronic control unit 78 is also provided for controlling energization of the heating element 64, pump 66 and control valve 76 in response to the sensed temperature of the pan supports 12 of rack 10 and a predetermined temperature set on controller 80 connected thereto.”).  Tippman is silent on the controller including remote devices for setting or maintaining the temperature of the liquid in the container or kitchen sink (claim 9), wherein the remote devices include one of the following: phone, Smartphone, tablet or computer (claim 10).  
Salerno teaches that it is known in the art of controllers for controlling temperature of a kitchen appliance (1:15-22) to use a remote device for setting or maintaining temperature, wherein said remote device includes one of the following: phone, Smartphone, tablet or computer (Figure 1 shows computer 10-The Abstract discloses that computer 10 is hand held thus making it a remote device; The abstract continues in that computer 10 communicates with food holding apparatus 12 and that temperature control system 20 are programmed by data transmitted from hand held computer 10) (2:49-51; “a hand held computer to send the data via infrared wireless means to the hold timers or the temperature controls.”) [The temperature control system 20 is considered to correspond to the controller of Tippmann].
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Tippmann with Salerno, by adding to, or alternatively substituting the, controller of Tippmann, with the remote device of Salerno, in order to provide a device for setting/maintaining the temperature of the appliance that is portable and allows for the user to perform other tasks without having to manually set the temperature at the appliance. (See 1:51-67; Salerno).
Claim 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tippman et al. (U.S. Patent 5421246) in view of Santa Cruz (U.S. Patent 4762060).
 Regarding claim 12, Tippmann, as applied to claim 3, teaches each claimed limitation except for wherein the connecting elements are detachable from the liquid heating and circulating system.  
	Santa Cruz teaches that it is known in the art of kitchen appliances for heating liquid (1:9-15) (Figure 3; pump 15 connected to reservoir 12 and pipe 13 via connecting elements 12b and 13c, respectively.) for the connecting elements (12b and 13c) to be detachable from the pump (15) (via threaded couplings 28 and 29/29a; 4:23-27).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Tippmann with Santa Cruz, by replacing the connection between the connecting elements and circulation system of Tippmann, with threaded couplings of Santa Cruz, for in doing so would be an merely amount to an obvious engineering choice. See MPEP 2144.04-V-C. Furthermore, by making the connecting elements detachable from the liquid heating and circulating system of Tippmann would allow for the heating element and/or pump to be easily replaced without having to replace the connecting elements as well.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN C DODSON/Primary Examiner, Art Unit 3761